DETAILED ACTION
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-Dahle et al. US 2013/0329057 hereinafter referred to as Al-Dahle in view of Kim et al. US 2015/0146017 hereinafter referred to as Kim.
In regards to claim 8, Al-Dahle teaches:
"A luminance correcting method comprising: receiving a start signal"
Al-Dahle teaches in Figures 27 and paragraph [0139], inter alia, a method 580 for calibrating artifacts in a display.  The “start signal” may be interpreted as the first step in the method or whatever causes that first step to occur.  This is implicit.  Al-Dahle teaches in Figures 19-20 and paragraph [0128] The calibration control terminal 410 and/or the human operator then may observe whether the luminance contrast of the mura artifacts are within the specified bounds (e.g., within the specified range 480) (block 498). 
"positioning a display device including a display unit and an imaging unit on a test image measuring device"
Figure 26 teaches the display device 36 placed under a reflective surface 572.
"displaying a test image at the display unit, and photographing a reflected test image at the imaging unit of the display device"
Al-Dahle teaches in Figures 26- 27 step 584 capture reflected images with internal camera.  This feature is explicitly illustrated in Figure 26.
"receiving data of the reflected test image from the imaging unit, and calculating [artifact calibration parameters]"
Al-Dahle teaches in Figure 27 step 586 and paragraph [0137] Using these images as feedback, the electronic device 10 may perform any suitable artifact calibration techniques, including those discussed above (block 586).
"and displaying a luminance-corrected image at the display unit by reflecting the [artifact calibration parameters]"
Al-Dahle Figure 16 teaches an example in which the display parameters are adjusted until the artifacts no longer visible.
“wherein the imaging unit of the display device for photographing the reflected test image is a camera disposed on the same side as the display unit of the display device”
Al-Dahle Figure 26 illustrates the light 574 (image) being captured by internal camera 30.
Al-Dahle does not explicitly teach:
“luminance correcting variables of each pixel” and “calculated luminance correcting variables”

Regardless, Kim teaches in Figure 7 step S130 calculating a correction value for pixels on the basis of the obtained luminance.  In paragraph [0057] Kim teaches correction data CD causes the data converter to convert the image data ID to corrected image data ID' that compensates each of the sub-pixels corresponding to discrepancies of their representative luminance values RLV and their target luminance values TLV.  It would have been obvious for a person with ordinary skill in the art at the time of the invention to have modified Al-Dahle in view of Kim to include the features of “luminance correcting variables of each pixel” and “calculated luminance correcting variables” because brightness variations between pixels may generate luminance mura (e.g., unevenness, irregularity, lack of uniformity, nonuniformity, inequality) in flat panel display devices and degrade image quality (Kim paragraph [0006]).
In regards to claim 9, Al-Dahle/Kim teach all the limitations of claim 8 and further teach:
“wherein the displaying the test image at the display unit includes: starting to display the test image when the start signal is received and a predetermined time passes”

In regards to claim 10, Al-Dahle/Kim teach all the limitations of claim 9 and further teach:
“wherein the predetermined time represents a time for positioning the display device on the test image measuring device”
Kim paragraph [0009] and Figure 7 teach an alignment controller configured to control a position of the display device with respect to the image capturing unit.  The Examiner interprets this as position the display device on the test measuring device.
In regards to claim 11, Al-Dahle/Kim teach all the limitations of claim 8 and further teach:
“further comprising, after the photographing the reflected test image at the imaging unit, notifying that the displaying the test image is finished”
Al-Dahle teaches throughout the specification, for example in paragraph [0009], an LCD having multiple VCOMs may be tuned automatically or by a human operator to reduce or 
In regards to the notification, the Examiner is of the opinion notifying a user that a step in a process is complete is considered a routine implementation.  Those of ordinary skill understand that various steps may be automated or may require human input and is merely an engineering tradeoff between the two.  These user interface implementations are well-known and well understood and do not provide for any unpredictable results.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
In regards to claim 12, Al-Dahle/Kim teach all the limitations of claim 8 and further teach:
“further comprising, after [artifact calibration parameters] is calculated, displaying a sample image checking notification window to which [artifact calibration parameters] is reflected”
Al-Dahle teaches in paragraph [0124] and Figure 16 a human operator and/or the calibration control terminal 410 may determine whether any mura artifacts are visible (decision block 458).  Al-Dahle teaches in paragraph [0118] that the images 408 may be used as feedback so that a human operator may adjust parameters.  Al-Dahle teaches that in Figure 16 that the process loops.  The Examiner interprets that at the images displayed in the second time in the loop which take into account the feedback, are equivalent to a sample image.

Al-Dahle does not explicitly teach:
“the luminance correcting variable”
Kim teaches in Figure 7 step S130 calculating a correction value for pixels on the basis of the obtained luminance.  In paragraph [0057] Kim teaches correction data CD causes the data converter to convert the image data ID to corrected image data ID' that compensates each of the sub-pixels corresponding to discrepancies of their representative luminance values RLV and their target luminance values TLV.  It would have been obvious for a person with ordinary skill in the art at the time of the invention to have modified Al-Dahle in view of Kim to include the features of “luminance correcting variable” and “calculated luminance correcting variables” because brightness variations between pixels may generate luminance mura (e.g., unevenness, irregularity, lack of uniformity, nonuniformity, inequality) in flat panel display devices and degrade image quality (Kim paragraph [0006]).
In regards to claim 13, Al-Dahle/Kim teach all the limitations of claim 12 and further teach:
“further comprising, after the displaying the sample image checking notification window, displaying a [artifact-corrected] sample image when a sample image checking signal is input”
This feature appears to be nothing more than displaying the sample image after a user is presented a notification.  Al-Dahle teaches in paragraph [0124] and Figure 16 a human operator and/or the calibration control terminal 410 may determine whether any mura artifacts are visible (decision block 458).  Al-Dahle teaches in paragraph [0118] that the images 408 may be used as feedback so that a human operator may adjust parameters.  Al-Dahle teaches that in Figure 16 that the process loops.  The Examiner interprets that at the images displayed in the second time in the loop which take into account the feedback, are equivalent to a sample image.
Al-Dahle teaches in Figure 16 that through every loop iteration the human operator must determine if artifacts are visible.  While the specifics implementation of the interface is not illustrated it would be considered a routine implementation to use a window alerting a user or prompting an input from a user.  Those of ordinary skill would consider this functionality equivalent to a “checking notification window.”  User interface implementations are well-known and well understood and do not provide for any unpredictable results.  It has been held that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does not more than yield predictable results.” KSR., 127 S. Ct. at 1739, 82 USPQ2d at 1395 (2007) (Citing Graham, 383 U.S. at 12).
Al-Dahle does not explicitly teach:
“a luminance-corrected [sample image]”
Kim teaches in Figure 7 step S130 calculating a correction value for pixels on the basis of the obtained luminance.  In paragraph [0057] Kim teaches correction data CD causes the data converter to convert the image data ID to corrected image data ID' that compensates each of the 


In regards to claim 14, Al-Dahle/Kim teach all the limitations of claim 13 and further teach:
“further comprising, after the displaying the sample image, displaying a [artifact-correcting variable] reflection checking notification window, wherein the [artifact-correcting variable] reflection checking notification window asks a user whether or not to apply the calculated luminance correcting variables to the display unit of the display device. ”
Al-Dahle teaches in Figure 16 that through every loop iteration the human operator must determine if artifacts are visible.  While the specifics implementation of the interface is not illustrated it would be considered a routine implementation to use a window alerting a user or prompting an input from a user.  In step 458 a human operator may provide input to the question of artifacts visible.  This is equivalent to asking a user whether or not to apply the corrections.  User interface implementations are well-known and well understood and do not provide for any unpredictable results.  It has been held that “[t]he combination of familiar elements according to 
Al-Dahle does not explicitly teach:
“luminance correcting variable”
Kim teaches in Figure 7 step S130 calculating a correction value for pixels on the basis of the obtained luminance.  In paragraph [0057] Kim teaches correction data CD causes the data converter to convert the image data ID to corrected image data ID' that compensates each of the sub-pixels corresponding to discrepancies of their representative luminance values RLV and their target luminance values TLV.  It would have been obvious for a person with ordinary skill in the art at the time of the invention to have modified Al-Dahle in view of Kim to include the features of “luminance correcting variable” because brightness variations between pixels may generate luminance mura (e.g., unevenness, irregularity, lack of uniformity, nonuniformity, inequality) in flat panel display devices and degrade image quality (Kim paragraph [0006]).
In regards to claim 15, Al-Dahle/Kim teach all the limitations of claim 13 and further teach:
“wherein after the [artifact correcting variables] reflection checking notification window is displayed, the display unit displays the [artifact corrected] image when the [artifact correcting variable] reflecting signal is input”
The Examiner interprets that the final iteration of the loop in Figure 16 step 458 as taught by Al-Dahle determines that no artifacts are visible the display unit is displaying the finally corrected image. While the specifics implementation of the interface is not illustrated it would be considered a routine implementation to use a window alerting a user or prompting an input from a user.  Those of ordinary skill would consider this functionality equivalent to a “checking 
Al-Dahle does not explicitly teach:
“luminance correcting variable”
Kim teaches in Figure 7 step S130 calculating a correction value for pixels on the basis of the obtained luminance.  In paragraph [0057] Kim teaches correction data CD causes the data converter to convert the image data ID to corrected image data ID' that compensates each of the sub-pixels corresponding to discrepancies of their representative luminance values RLV and their target luminance values TLV.  It would have been obvious for a person with ordinary skill in the art at the time of the invention to have modified Al-Dahle in view of Kim to include the features of “luminance correcting variable” because brightness variations between pixels may generate luminance mura (e.g., unevenness, irregularity, lack of uniformity, nonuniformity, inequality) in flat panel display devices and degrade image quality (Kim paragraph [0006]).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Al-Dahle in view of Kim in view of Nirmal et al. US 2018/0089822 hereinafter referred to as Nirmal.
In regards to claim 16, Al-Dahle/Kim teach all the limitations of claim 8 and further teach:
“[display device provided] above, while a test image displayed from the display unit is photographed by the imaging unit through the reflector” and “wherein the test image measuring device has only one reflector”

Al-Dahle/Kim do not explicitly teach:
“wherein the test image measuring device includes: a housing including a side in which an opening is defined; and a reflector provided to be inclined by a predetermined angle from another side of the housing facing the opening, and the display device is provided [within] the opening”
Nirmal teaches in paragraph [0020] and Figures 1-2 Test jig 105 includes a slot 170 for receiving at least a portion of a test mobile device and a support 160, which may be a harness, is configured to orient the mobile device display.  Nirmal paragraph [0018] teaches test jig 105 includes mirrors 110, 120, 130, 140.  These mirrors are illustrated as inclined from another side of the opening.  Nirmal teaches in paragraph [0020] a support 160, which may be a harness, is configured to orient the mobile device display at a 45 degree angle to each of the first, second, third and fourth mirrors.  It would have been obvious for a person with ordinary skill in the art before the invention was effectively filed to have modified Al-Dahle/Kim in view of Nirmal to include the features of “wherein the test image measuring device includes: a housing including a side in which an opening is defined; and a reflector provided to be inclined by a predetermined angle from another side of the housing facing the opening, and the display device is provided [within] the opening” to provide a method for diagnosing mobile device malfunction (Nirmal paragraph [0001]).
Response to Arguments
Applicant's arguments filed 3/22/2021 have been fully considered but they are not persuasive. Applicant argues that the amended subject matter which more distinguishes the .
The Examiner had cited Figures 26-27 of Al-Dahle numerous times and there is no arguments or evidence presented that discounts the teachings of these Figures which include an internal camera located on the same side as the display device with only one reflector used.  Therefore, these arguments are not persuasive.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL E TEITELBAUM, Ph.D. whose telephone number is (571)270-5996.  The examiner can normally be reached on 8:30AM-5:00PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Miller can be reached on 571-272-7353.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/MICHAEL E TEITELBAUM, Ph.D./Primary Examiner, Art Unit 2422